HERSEY, Chief Judge.
Erling Ingvaldsen appeals the denial, without evidentiary hearing, of his motion for post-conviction relief. We treat the first aspect of appellant’s motion, based upon newly discovered evidence, as a petition to this court for a writ of error coram nobis, Smith v. State, 400 So.2d 956 (Fla.1981), appeal after remand, 421 So.2d 146 (Fla.1982), and we deny the writ because the evidence is not “of such a vital nature that, had [it] been known to the trial court, [it] conclusively would have prevented entry of the judgment.” 400 So.2d at 960 (emphasis original). Appellant having failed to carry his burden in demonstrating ineffective assistance of trial counsel, the second basis for his rule 3.850 motion, we affirm the order appealed.
AFFIRMED; WRIT DENIED.
ANSTEAD and HURLEY, JJ., concur.